Case 2:19-cv-01448-JAK-FFM Document 41-3 Filed 01/13/20 Page 1 of 2 Page ID #:493




                                   Exhibit A
 Case 2:19-cv-01448-JAK-FFM Document 41-3 Filed 01/13/20 Page 2 of 2 Page ID #:494




                         Former Disabled     Convenience           Disabled Parking Stall
Northeast portion of
                         Parking Stall       Store                 and Access Aisle
Property
                         (on East Side)




                                             Route from Disabled Parking
                                             Stall to Convenience Store
                 North                       (in yellow)


                                                              Image capture: May 2019   © 2020 Google
